Citation Nr: 1712402	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-03 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to August 3, 2011, and 40 percent thereafter, for right upper extremity tremor, muscle rigidity, and stiffness due to Parkinson's disease with diabetic peripheral neuropathy.

2.  Entitlement to a rating in excess of 10 percent prior to August 3, 2011, and 20 percent thereafter, for left upper extremity tremor, muscle rigidity, and stiffness due to Parkinson's disease with diabetic peripheral neuropathy.

3.  Entitlement to a rating in excess of 10 percent prior to August 3, 2011, and 20 percent thereafter, for right lower extremity tremor, muscle rigidity, and stiffness due to Parkinson's disease with diabetic peripheral neuropathy.

4.  Entitlement to a rating in excess of 10 percent for left lower extremity tremor, muscle rigidity, and stiffness due to Parkinson's disease with diabetic peripheral neuropathy.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1972 in the United States Army, with service in Vietnam.  He died in September 2016.

For claimants who died on or after October 10, 2008, 38 U.S.C. § 5121A permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  The appellant, who is the Veteran's widow, has been substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a May 2013 rating decision, the RO granted a 40 percent rating for the Veteran's neurological disability of the right arm, and 20 percent ratings for the neurological disabilities of the left arm and right leg, each effective from August 3, 2011.  As these were not full grants of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased ratings, his claims have remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In October 2016, the Board dismissed his appeal upon receiving notice of the death of the Veteran.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1302 (2016).   As noted above, however, the appellant has since been substituted for the Veteran for the purposes of processing the claim to completion.

In his substantive appeal, the Veteran requested to appear at a hearing before the Board.  However, he subsequently withdrew the request in September 2014, and the appellant herself has not requested a hearing.  38 C.F.R. § 20.1302.  The Board thus finds there is no hearing request presently pending.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that VA treatment records generated during the last two and a half years of the Veteran's life have not been associated with the claims file.  In her October 2016 Application for DIC, Death Pension, and/or Accrued Benefits, the appellant stated the Veteran received VA treatment until his death in September 2016, and the record contains a single CAPRI entry showing a hospitalization in July-August 2016.  Additionally, the most recent VA examination conducted indicates a worsening of some of the disabilities on appeal, and is generally inconsistent with the last-obtained VA treatment notes.  Further, as VA determined that the Veteran's service-connected Parkinson's disease, from which the claims on appeal manifest, was a contributory cause of his death, the records surrounding his death are relevant to the present claims.  See October 2016 Rating Decision.  For these reasons, the Board finds that all available VA treatment records generated until the Veteran's death must be obtained in order to properly adjudicate the ratings assigned for the claims on appeal, including whether further staged ratings are warranted.
Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where VA medical records are sufficiently identified VA must also seek those records regardless of whether they appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA treatment records pertaining to the Veteran dated since May 2014, to include records pertaining to his July-August 2016  hospitalization and all records generated until his death in September 2016.  

2.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
M .TENNER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




